IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-69,633-02


EX PARTE TOREY LEE MILLER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER A-12,786-B IN THE 173RD DISTRICT COURT
HENDERSON COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of aggravated robbery and his sentence was assessed at twenty years' confinement.  	After a review of the record, we decide that Applicant's claim of actual innocence be denied. 
Applicant's remaining claim is dismissed pursuant to Article 11.07, § 4 of the Texas Code of
Criminal Procedure.
DELIVERED: September 11, 2013
DO NOT PUBLISH